I dissent.
The statements in the opinion of the district court of appeal regarding the first charge against McCowan, that is, that he attempted to intimidate and coerce the grand jury with reference to the action that body would take upon certain charges against McCowan then pending before it, do not state the case fully or adequately, but gloss it over, apparently for the purpose of palliating conduct of McCowan, which I think the evidence shows to have been a gross offense against morals and decency, and to establish moral turpitude, as well as an attempt to corrupt and coerce the members of the grand jury. The evidence shows that while the investigation of affidavits against McCowan himself, making charges which, if true, would tend to show that he was guilty of soliciting a bribe or of an attempt at official extortion or compounding a felony, was pending before the grand jury, McCowan, then the district attorney of the county, insisted on being present, and was present at its deliberations upon the matter; that he repeatedly, during said time, threatened members of the grand jury that he would makes charges against them of a nature which would expose them to obloquy and disgrace, and that he presented to said body a certified copy of an Arizona indictment charging a member of said grand jury with a felony, he then well knowing that there had been a trial thereof and that said member had been acquitted of the charge, and that with this knowledge he read the indictment to the grand jury, but did not inform the jury of said acquittal; that he frequently during said investigation talked to members of the jury about the charges against himself, both while the jury was in session and during adjournments, endeavoring to induce, persuade, and threaten *Page 108 
them in respect to their action upon the charges against himself. His conduct in this matter alone calls for the severest punishment that can be given in this proceeding, his removal as an attorney, his final disbarment.
To say that this conduct was due to his ignorance of fundamental legal ethics is to palter with a gross offense and to shut our eyes and minds to all the reasonable inferences arising from the facts. They fully establish the proposition that he was using these means, this intimidation and coercion, in the endeavor to prevent the grand jury from bringing an accusation to remove him from his office, or from making a report unfavorable to him. The fact, if it be a fact, that the grand jury would have refrained from bringing any such accusation, or from making an unfavorable report, even if he had not made these unseemly and immoral efforts to have it so, and that it did so refrain, does not in the least excuse him. It is obvious that it was not ignorance of right and wrong, but his own personal interests, that moved him thus to violate his official duty as district attorney, his official oath as attorney at law, and the laws of morality and propriety. If he was obtuse and so devoid of moral sense that he believed such conduct to be rightful and lawful, then he is certainly unfit, by reason of his depraved moral character, to hold the honorable and highly confidential office of attorney and counselor at law. It is my opinion that the judgment of the court should be that he be removed from that high office, and that the punishment of suspending him for one year is wholly inadequate to the gravity of the offense and to the protection of the profession of law and of the people who must resort to lawyers for advice, against the evils of having unworthy persons hold such station. *Page 109